Citation Nr: 0610926	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  02-17 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to March 19, 1998 
for the award of a 60 percent evaluation for Acquired Immune 
Deficiency Syndrome (AIDS).

2.  Entitlement to an effective date prior to March 19, 1998 
for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served periods of active duty from November 1977 
to February 1981 and from April 1981 to April 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  On February 10, 1999, the RO received a claim for 
entitlement to a 100 percent schedular rating for the 
veteran's service-connected AIDS disability in a statement 
from the veteran's former representative. 

2.  A January 2001 rating decision assigned a 60 percent 
evaluation for AIDS, effective March 19, 1998.

3.  In a statement received in January 2002, the veteran's 
former representative submitted requests for entitlement to 
an earlier effective dates for the assignment of the 60 
percent evaluation for AIDS and the assignment of the TDIU 
rating.

4.  Evidence of record shows a factually ascertainable 
increase in disability during the one-year period preceding 
the date of receipt of the February 1999 claim for an 
increased evaluation, as the veteran complained of service-
connected AIDS residuals including fatigue, in a March 19, 
1998 VA treatment note.     

4.  On February 10, 1999, the RO received a formal claim for 
entitlement to a TDIU rating from the veteran.

5.  In a January 2001 rating decision, the RO granted 
entitlement to a TDIU rating, effective from March 19, 1998.
6.  The record does not contain medical evidence showing that 
the veteran was unemployable due to service-connected 
disabilities at any time prior to March 19, 1998.


CONCLUSIONS OF LAW

1.  The criteria for assigning an effective date prior to 
March 19, 1998 for the award of a 60 percent evaluation for 
AIDS have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.155, 3.159, 3.400, 
4.3, 4.88b, Diagnostic Code 6351 (2005).

2.  The criteria for assigning an effective date prior to 
March 19, 1998 for the award of a total rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.155, 3.159, 
3.400, 4.3, 4.16, 4.25 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Earlier Effective Dates

The general rule is that the effective date of an award shall 
not be earlier than the date of receipt of application 
therefor.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(o)(1) (2005).  An exception to that rule applies where 
evidence demonstrates a factually ascertainable increase in 
disability during the one-year period preceding the date of 
receipt of a claim for increased compensation.  In that 
situation, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date." 38 
U.S.C.A. § 5110(b)(2) (West 2002).  See 38 C.F.R. 
§ 3.400(o)(2) (2005); Harper v. Brown, 10 Vet. App. 125 
(1997).  In all other cases, the effective date will be the 
"date of receipt of claim or date entitlement arose, 
whichever is later."  See 38 C.F.R. § 3.400(o)(1) (2005); 
VAOPGCPREC 12-98, 63 Fed. Reg. 56,703 (Oct. 22, 1998).  
Therefore, three possible dates may be assigned depending on 
the facts of a case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any veteran 
under the laws administered by VA.  See 38 U.S.C.A. § 5101 
(West 2002); 38 C.F.R. § 3.151(a) (2005).  A claim is defined 
broadly to include a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  Any 
communication indicating an intent to apply for a benefit 
under the laws administered by VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. §§ 
3.1(p), 3.155(a) (2005); Servello v. Derwinski, 3 Vet. App. 
196, 199 (1992).  In determining when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 38 
U.S.C.A. § 7104(a) (West 2002); Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

For the Award of a 60 Percent Evaluation for AIDS

In determining an effective date for an increased evaluation, 
VA must make two essential determinations.  It must determine 
(1) when a claim for an increased rating was received, and 
(2) when a factually ascertainable increase in disability 
occurred so as to warrant entitlement to an increased 
evaluation.  See 38 C.F.R. §§ 3.155, 3.400(o)(2) (2005).

In a December 1996 rating decision, the RO increased the 
veteran's disability rating to 30 percent for his service-
connected AIDS disability, effective May 28, 1992.  The 
veteran did not formally appeal this rating decision.  Prior 
unappealed decisions of the RO are final.  See 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2005).  The record 
reflects that the RO did not receive any subsequent 
correspondence containing an expression on the veteran's part 
of an intent to pursue an increased rating for his service-
connected AIDS disability until February 10, 1999, when the 
RO received a claim for increase in a statement from the 
veteran's former representative.  

In order to determine the proper effective date for the 60 
percent rating, the Board must now determine when the 
increase in disability occurred.  In a January 2001 rating 
decision, the RO granted entitlement to an increased 
evaluation of 60 percent for the veteran's residuals of AIDS, 
effective March 19, 1998.  Evidence of record showed findings 
of sinusitis, coughing, left side pain, fatigue as well as a 
notation that the veteran's HIV seemed resistant to multiple 
drugs in a March 19, 1998 VA treatment record.  As noted 
above, that is the effective date assigned by the RO for the 
increased rating of 60 percent for AIDS.  The veteran 
contends that his service-connected AIDS disability warranted 
a 60 percent evaluation prior to that date.

As the earliest date of the veteran's increased rating claim 
is February 10, 1999, he could be granted an effective date 
as early as February 10, 1998 if it were factually 
ascertainable that an increase in disability had occurred 
within that year.  See 38 C.F.R. § 3.400(o)(2); Harper, 10 
Vet. App. at 126.  However, the Board has determined that the 
criteria for a 60 percent rating have not been met prior to 
March 19, 1998, under Diagnostic Code 6531 (2005).  Objective 
medical evidence of record dated prior to March 19, 1998 does 
not show that the veteran suffered from AIDS with recurrent 
opportunistic infections or with secondary diseases 
afflicting multiple body systems; HIV-related illness with 
debility and progressive weight loss, without remission, or 
few or brief remissions.  See 38 C.F.R. § 4.88b, Diagnostic 
Code 6351 (2005).  
In this case, March 19, 1998 is the first date when a 
factually ascertainable increase in disability occurred in 
the year preceding the veteran's claim so as to warrant 
entitlement to an increased evaluation.  Consequently, the 
Board finds that the criteria for an effective date prior to 
March 19, 1998 for the assignment of a 60 percent rating for 
the veteran's service-connected AIDS disability have not been 
met, and that the claim must be denied.  See 38 C.F.R. § 
3.400(o)(2) (2005).

For the Award of a TDIU Rating 

The veteran contends that he is entitled to an effective date 
earlier than March 19, 1998 for the award of a TDIU rating.  
Awards of TDIU are governed by the effective date rules 
applicable to awards of increased compensation.  See, e.g., 
Hurd v. West, 13 Vet. App. 449 (2000).  In determining an 
effective date for an award of TDIU, VA must make two 
essential determinations.  It must determine (1) when a claim 
for TDIU was received, and (2) when a factually ascertainable 
increase in disability occurred so as to warrant entitlement 
to TDIU.  See 38 C.F.R. §§ 3.155, 3.400(o)(2) (2005).

With respect to the first of these determinations (when a 
claim for TDIU was received), the Board notes that, once a 
formal claim for VA benefits has been filed, a subsequent 
informal request for increase will be accepted as a claim.  
See 38 C.F.R. § 3.155(c) (2005).  Generally, the informal 
claim must identify the benefit sought.  See 38 C.F.R. § 
3.155(a) (2005).  However, an informal claim for TDIU need 
not be specifically labeled as such.  Indeed, the United 
States Court of Appeals for the Federal Circuit has held that 
VA has a duty to determine all potential claims raised by the 
evidence, applying all relevant laws and regulations, and 
that once a veteran submits evidence of a medical disability 
and makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, VA must 
consider entitlement to TDIU.  See Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001).

With regard to the second of the aforementioned 
determinations (when a factually ascertainable increase in 
disability occurred so as to warrant entitlement to TDIU), 
the Board notes that TDIU may be awarded, where a veteran's 
schedular rating is less than total, if evidence is received 
to show that he is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability.  See 38 C.F.R. § 4.16 (2005).  Normally, 
consideration is given to such an award only if the veteran 
has a single service-connected disability ratable at 60 
percent or more, or if he has two or more such disabilities 
with a combined rating of 70 percent or more, with at least 
one disability ratable at 40 percent or more.  See 38 C.F.R. 
§ 4.16(a) (2005).  However, failure to satisfy these 
percentage standards is not an absolute bar to an award of 
TDIU.  See 38 C.F.R. § 4.16(b) (2005).  Rather, "[i]t is the 
established policy of [VA] that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled."  Id.

The veteran's formal claim for TDIU (VA Form 21-8940) was 
received by the RO on February 10, 1999.  

In a January 2001 rating decision, the RO assigned a 60 
percent rating for AIDS, effective from the date of a VA 
treatment note on March 19, 1998.  In addition, the RO 
granted entitlement to a TDIU rating, also effective from 
March 19, 1998.  The RO assigned the date of March 19, 1998 
for entitlement to a TDIU rating, as this was the earliest 
date that the veteran met the criteria for entitlement to a 
TDIU rating under 38 C.F.R. § 4.16 based on the 60 percent 
rating assigned for his sole  service-connected disability.  

Associated with the veteran's claims file are VA vocational 
rehabilitation records dated from 1996 and 1998 that 
discussed the veteran's degree of impairment of 
employability, employment handicap, education, skills, 
vocational assessment, and employment prospects.  The veteran 
filed applications for entitlement to VA vocational 
rehabilitation in July 1996 and January 1998.  In each 
instance, the veteran's file was eventually discontinued and 
closed due to his lack of cooperation or his failure to 
follow through with vocational evaluations.  Further, none of 
these documents can be construed as a claim for entitlement 
to a TDIU rating, as the veteran did not submit evidence of 
unemployability or make a claim for the highest rating 
possible concerning his AIDS disability during this time 
period.  In fact, an April 1997 VA counseling report 
specifically noted that the veteran's physician had approved 
a part-time work schedule as well as indicated the veteran 
would participate in a supervised eight week employment 
program.   

Therefore, the Board finds that the earliest date of receipt 
of a claim for entitlement to a TDIU rating by the RO would 
be on February 10, 1999.  The record does not contain a 
document filed with the RO earlier than February 10, 1999 
that indicated an intent, express or implied, to apply for a 
TDIU rating.

Moreover, none of the objective medical evidence of record 
shows that a factually ascertainable increase in the service-
connected disabilities occurred prior to March 19, 1998 so as 
to warrant entitlement to a TDIU rating at an earlier date.  
In this case, the record does not contain a medical finding 
that the veteran became unemployable due to his service-
connected AIDS disability prior to March 19, 1998, nor does 
the record otherwise show that such an increase in his 
service-connected AIDS disability, alone, occurred during 
this time period.  

In this case, the record does not provide a basis for the 
assignment of an effective date earlier than March 19, 1998 
for the veteran's TDIU rating.  Neither an earlier claim for 
TDIU, nor evidence that the veteran became unemployable due 
to his service-connected disability alone prior to March 19, 
1998, is contained in the evidence of record.  Consequently, 
the assignment of an effective date earlier than March 19, 
1998 for the award of the TDIU rating is not warranted.  

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In the present case, a substantially complete application for 
the veteran's increased rating and TDIU claims was received 
in February 1999.  The RO denied the TDIU claim in September 
1999, and the veteran immediately filed a notice of 
disagreement (NOD).  The RO denied the claim for increase in 
November 1999, and the veteran again immediately filed an 
NOD.  In a January 2001 rating decision, the RO granted an 
increased evaluation of 60 percent for AIDS and a TDIU 
rating, both effective from March 19, 1998.  Thereafter, the 
veteran indicated that he disagreed with the effective dates 
for the assignments of the 60 percent evaluation and the TDIU 
rating.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be given to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Letters dated in May 2003 and August 2004 from VA as well as 
the October 2002 statement of the case (SOC) and March 2005 
supplemental statement of the case (SSOC) issued by the RO 
complied with the four notice requirements listed above.  
Moreover, to the extent that the veteran was not specifically 
advised to submit any pertinent evidence in his possession by 
these letters, he was given the text of 38 C.F.R. § 3.159 in 
the March 2005 SSOC.  Consequently, he was aware of this 
provision.  

The Board recognizes that VA provided notice to the veteran 
after the January 2001 rating action was promulgated.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the notice requirement was harmless error.  
Notice was provided by VA, and the content of the notice 
fully complied with the requirements of U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005), and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as discussed above.  
Further, after the notice was provided, the case was 
readjudicated in the March 2005 SSOC.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, the Board finds no defect in notice that 
results in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  Moreover, the veteran has not shown or alleged any 
prejudice in the content of the notice.

Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and 
(5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  This notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if 
service connection is awarded.  Id.  In this case, service 
connection for AIDS has already been granted by the RO in a 
September 1995 rating decision.  Consequently, the claim for 
service connection was substantiated and any defect in the 
section 5103(a) notice concerning the elements of a service 
connection claim would be harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question not addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).   

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA treatment records, VA vocational 
rehabilitation records, private treatment records, records 
from the Social Security Administration (SSA), and multiple 
VA examination reports have been obtained and associated with 
the file.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disability) records 
exist that have not been obtained or attempted to be 
obtained.  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
provided with multiple VA examinations.  

Copies of VA outpatient treatment records were associated 
with the claims file after the issuance of the most recent 
SSOC issued in March 2005.  As the evidence is duplicative of 
medical evidence already contained in the claims folder prior 
to the issuance of the March 2005, consideration of this 
evidence in the first instance by the Board is not 
prejudicial to the veteran.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claims 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2005).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claims.  See 38 C.F.R. 
§ 3.159(d) (2005).


ORDER

Entitlement to an effective date prior to March 19, 1998 for 
the award of a 60 percent evaluation for AIDS is denied.

Entitlement to an effective date prior to March 19, 1998 for 
the award of a TDIU rating is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


